Exhibit 10.7

PROMISSORY NOTE

 

December 28, 2018   $67,062.00

FOR VALUE RECEIVED, Christopher Tietz (the “Borrower”), promises and agrees to
pay to the order of CAPSTAR BANK, a Tennessee state banking corporation (the
“Lender”), at its offices in Nashville, TN, or at such other place as may be
designated in writing by the holder, in lawful money of the United States of
America and, the principal sum of Sixty Seven Thousand Sixty Two dollars and
No/100 ($67,062.00), together with interest from the date hereof on the unpaid
principal balance outstanding from time to time hereon computed at a variable
rate of interest equal to Lender’s Prime Rate. As used herein, “Lender’s Prime
Rate” means a base rate of interest which Lender establishes from time to time
and which serves as the basis upon which effective rates of interest are
calculated for those loans making reference thereto. Any change in the rate of
interest on this Note due to a change in Lender’s Prime Rate shall become
effective on the date each change in its Prime Rate is announced by Lender.
Lender’s Prime Rate is distinct to Lender and may or may not correspond with the
Federal Funds Target Rate, the Composite Prime Rate set forth in the Wall Street
Journal, or any other financial institution’s prime rate (the “Index”). All
interest under this Note shall be computed based upon a 360 day year for the
actual number of days elapsed.

This Note is issued in connection with, and subject to the terms and provisions
of, the certain Letter Agreement by and between Borrower and Lender dated
December 28, 2018 (the “Letter Agreement”), a copy of which is attached hereto
as Exhibit A. Without limiting the generality of the foregoing, the Letter
Agreement specifically includes provisions related to repayment of this Note.

This Note shall be payable as follows: (a) on December 28, 2019 and December 28,
2020 Borrower shall pay to Lender a principal reduction payment equal to
$22,354.00, plus all accrued and unpaid interest; and (b) this Note shall mature
on December 28, 2021 (the “Maturity Date”), at which time Borrower shall pay to
Lender an amount equal to all outstanding principal, plus all accrued and unpaid
interest, along with any additional fees and expenses as may be due hereunder.

This Note may be prepaid in whole or in part without premium or penalty.

Any of the following events shall be considered an “Event of Default” hereunder:

(a) Principal and Interest Payments. Borrower fails to pay any installment of
principal or interest on this Note, or any other amount due hereunder or under
any other agreement executed in connection herewith or related hereto, within 10
calendar days of the applicable due date; or

(b) For Cause Termination. Lender terminates its employment of Borrower for
cause (cause being defined as, but not limited to, fraud, theft, embezzlement,
dishonesty, disloyalty, willful neglect of duties, insubordination or any other
act of comparable misconduct), as described in more detail within the Letter
Agreement; or

(c) Resignation. Borrower voluntarily resigns from his employment with Lender
prior to the Maturity Date as described in more detail within the Letter
Agreement.

Upon the occurrence of an Event of Default, the entire indebtedness evidenced
hereby shall automatically be immediately due and payable, without notice.
Lender may waive any Event of Default before or after the same has been declared
and restore this Note to full force and effect without impairing any rights
hereunder, such right of waiver being a continuing one, but one waiver shall not
imply any additional or subsequent waiver.



--------------------------------------------------------------------------------

All amounts received for payment shall, at the option of the Lender, be applied
first to any unpaid expenses due Lender under this Note or under any other
documents evidencing or securing the obligations or indebtedness of Borrower to
Lender, then to all other accrued but unpaid interest due under this Note, and
finally, to the reduction of outstanding principal due under this Note.

The makers, endorsers, guarantors and all parties to this Note, and all who may
become liable for same, jointly and severally waive presentment for payment,
protest, notice of protest, notice of nonpayment of this Note, demand and all
legal diligence in enforcing collection, and any and all rights under the laws
of any state to claim or recover any special, exemplary, punitive, consequential
or other damages other than actual direct damages. Additionally, the makers,
endorsers, guarantors and all parties to this Note, and all who may become
liable for same, hereby expressly agree that the lawful owner or holder of this
Note may defer or postpone collection of the whole or any part thereof, either
principal and/or interest, or may extend or renew the whole or any part thereof,
either principal and/or interest, or may accept additional collateral or
security for the payment of this Note, or may release the whole or any part of
any collateral security and/or liens given to secure the payment of this Note,
or may release from liability on account of this Note any one or more of the
makers, endorsers, guarantors and/or other parties thereto, all without notice
to them or any of them; and such deferment, postponement, renewal, extension,
acceptance of additional collateral or security and/or release shall not in any
way affect or change the obligation of any such maker, endorser, guarantor or
other party to this Note, or of any who may become liable for the payment
thereof.

This Note is an unsecured promissory note.

This Note has been executed and delivered in, and shall be governed by and
construed according to the laws of the State of Tennessee except to the extent
pre-empted by applicable laws of the United States of America. If any provision
of this Note should for any reason be invalid or unenforceable, the remaining
provisions hereof shall remain in full force and effect.

Borrower irrevocably consents to the service of process of any such courts in
any such action or proceeding by the mailing of copies thereof by registered or
certified mail, postage prepaid, return receipt requested, to Borrower at the
address opposite its signature below or to such other address as Borrower may
have furnished to Lender in writing, and agrees that such service shall become
effective thirty (30) days after such mailing. However, nothing herein shall
affect the right of Lender or Borrower to serve process in any other manner
permitted by law or to commence legal proceedings or otherwise proceed against
Lender or Borrower in any other jurisdiction.

TIME IS OF THE ESSENCE WITH REGARDS TO EACH AND EVERY PROVISION OF THIS NOTE.

BORROWER HEREBY IRREVOCABLY CONSENTS TO THE JURISDICTION OF THE COURTS LOCATED
IN DAVIDSON COUNTY, TENNESSEE, INCLUDING WITHOUT LIMITATION FEDERAL COURTS
SITTING IN THE MIDDLE DISTRICT OF TENNESSEE AND THE CHANCERY COURT FOR DAVIDSON
COUNTY, TENNESSEE, FOR ANY SUIT BROUGHT OR ACTION COMMENCED IN CONNECTION WITH
THIS NOTE.

BORROWER AND LENDER HEREBY KNOWINGLY, WILLINGLY AND IRREVOCABLY WAIVE THEIR
RIGHT TO DEMAND A JURY TRIAL IN ANY ACTION OR PROCEEDING INVOLVING THIS NOTE.

This Note may not be changed or terminated without the prior written approval of
the Borrower and the Lender. No waiver of any term or provision hereof shall be
valid unless in writing signed by the holder.

 

- 2 -



--------------------------------------------------------------------------------

Executed as of the date first above written.

 

BORROWER: By:   /s/ Christopher Tietz   Christopher Tietz

 

- 3 -



--------------------------------------------------------------------------------

Exhibit A

Letter Agreement

See attached.

 

- 4 -



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED

EXECUTIVE EMPLOYMENT AGREEMENT

THIS SECOND AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT (this
“Agreement”) made and entered into on this 28th day of December, 2018 (the
“Effective Date”), between CapStar Bank, a Tennessee banking corporation
headquartered in Nashville, Davidson County, Tennessee, hereinafter referred to
as “Bank,” and Christopher Tietz, hereinafter referred to as “Executive.”

W I T N E S S E T H

WHEREAS, the Bank is a wholly-owned subsidiary of CapStar Financial Holdings,
Inc., a Tennessee corporation established to be a bank holding company, (the
“Company”) and Executive has been employed by Bank as its Chief Credit Officer
since March 1, 2016; and

WHEREAS, Executive and Bank previously entered into a First Amended and Restated
Executive Employment Agreement on April 5, 2018 (the “Prior Agreement”)
regarding the rendering of services for the periods set forth in the Prior
Agreement; and

WHEREAS, Bank desires to amend and restate the Prior Agreement in order to
continue to employ Executive to render services to it for the periods and upon
the terms and conditions provided for in this Agreement; and

NOW, THEREFORE, for the reasons set forth above and in consideration for the
mutual promises and agreements set forth herein, Bank and Executive agree as
follows:

1. Amendment of Prior Agreement. The parties hereby amend and restate the Prior
Agreement in its entirety, and hereby substitute this Agreement for the Prior
Agreement.

2. Employment. Subject to continued approval of the Tennessee Department of
Financial Institutions and other bank regulatory agencies having jurisdiction
over the operations of Bank, Bank hereby agrees that effective on the Effective
Date, Executive shall continue to be employed by Bank as its Chief Credit
Officer pursuant to the terms of this Agreement. Executive agrees to devote his
best efforts and his full-time employment to Bank’s business, operations and
strategic planning and perform such other related activities and duties as the
board of directors of Bank (the “Board”), or its designee, may, from time to
time, determine and assign to Executive. Executive’s services and decisions
shall be subject to the review, modification and control of the Board or its
designee.

3. Compensation. During the term of Executive’s employment hereunder:

(a) Salary. Effective January 1, 2019, for the services provided for herein,
Bank shall pay to Executive, and Executive shall accept from Bank, a base salary
of Three Hundred Fifteen Thousand and No/100 Dollars ($315,000.00) per annum
(Executive’s “Base Salary”), subject to any and all withholdings and deductions
required by law, payable in accordance with the customary payroll practices of
Bank. During the term of this Agreement, Executive’s Base Salary shall be
reviewed from time to time by the Board, and may be increased, but not decreased
below the Base Salary, from time to time by the Board, based upon such factors
as it may establish from time to time.

 

- 1 -



--------------------------------------------------------------------------------

(b) Bonus. For the services provided for herein, Executive shall be eligible to
receive an annual bonus of up to 40% of Executive’s Base Salary, subject to the
terms and conditions set forth annually by the Board at its sole discretion or
pursuant to any bonus plan that may be adopted.

(c) Benefits. Bank shall provide to Executive, consistent with the terms and
conditions of the respective plans, and pay the cost of, such employee benefits
as are provided to Executive Officers of Bank generally under benefit plans
adopted by Bank from time to time (such benefit plans of Bank in effect from
time to time, “Employee Benefit Plans”). The Employee Benefit Plans may include
vacation days, sick days or other types of paid or unpaid leave, insurance
programs, pension plans, profit sharing plans, bonus plans, stock option plans,
restricted stock plans or other stock-based incentive plans, and other employee
benefit plans. Provision of such benefit plans by Bank is within the sole
discretion of Bank, and any such benefits may be amended, modified or
discontinued at any time by Bank.

(d) Reimbursements. Upon timely and well-documented requests by Executive
submitted within one month from the payment of such expenses by Executive, Bank
shall reimburse Executive for Executive’s costs and expenses incurred in
connection with the performance of Executive’s duties or otherwise for the
benefit of bank, specifically including any business expenses incurred with the
prior approval of the Board. Such reimbursements shall be made in accordance
with the policies established by Bank from time to time, recognizing that Bank
may have different reimbursement policies for executive officers, and likewise
may have different reimbursement policies for Executive as Chief Financial
Officer of Bank. Such reimbursements may be approved by Bank on a one-time basis
for a particular expenditure, or on an ongoing basis, and may include automobile
expense reimbursements, among others; provided, that such ongoing approvals
shall be subject to change from time to time.

(e) Restricted Stock Award. As additional consideration for Executive’s services
to Bank, Bank will take action to cause Executive to receive an award of 13,800
shares of the common stock of CapStar Financial Holdings, Inc. Such award will
be fully vested upon issuance and subject to the terms of the CapStar Financial
Holdings, Inc. Stock Incentive Plan and a separate Restricted Stock Agreement
between Executive and CapStar Financial Holdings, Inc. Bank will advance funds
necessary for payment of all taxes and withholdings due upon the issuance of the
award under a three-year forgivable loan described in a separate Promissory Loan
Agreement. If, however, Executive is terminated by Bank for Cause, as defined in
Section 5(a), or if Executive voluntarily resigns on or before three years
following the Effective Date, Executive shall be liable for repayment to Bank a
pro rata portion of the forgivable loan, calculated as the percentage of the
three-year period of actual service completed by the Executive following the
Effective Date, and repayment to Bank of a pro rata portion of the cash value of
the stock award (to be calculated by dividing Employee’s length of service
following the effective date of this agreement by three years)

4. Term of Employment; Renewal. The initial extended term of Executive’s
employment pursuant to this Agreement shall commence on the Effective Date and
shall end on May 31, 2021 (the “Initial Term”). The Term of Executive’s
employment pursuant to this Agreement may be renewed and the term thereof
extended by one (1) additional year (each, an “Extended Term”) at the end of the
Initial Term and at the end of each Extended Term, by mutual agreement of the
parties, which shall be evidenced by each party giving notice of renewal to the
other party at least ninety (90) days prior to the expiration of the
then-current Extended Term. The Initial term and all Extended Terms are
collectively referred to herein as the “Term.”

 

- 2 -



--------------------------------------------------------------------------------

5. Termination of Employment.

(a) Termination By Bank. Notwithstanding any of the foregoing provisions in this
Agreement, Bank, by action of the Board, may terminate or elect not to extend
the employment of Executive hereunder without notice at any time, for Cause or
without Cause. For purposes of this Agreement, “Cause” includes, but is not
limited to: (i) any material breach of the terms of this Agreement which
negatively impacts Bank; (ii) personal dishonesty, fraud, disloyalty, or theft;
(iii) disclosure of Bank’s confidential information except in the course of
performing his duties while employed by Bank; (iv) willful illegal or disruptive
conduct which impairs the reputation, goodwill or business position of Bank;
(v) willful failure to cooperate fully with a bona fide internal investigation
or an investigation of Bank by regulatory or law enforcement authorities whether
or not related to your employment with Bank (an “Investigation”), after being
instructed by the Board to cooperate or Executive’s willful destruction of or
knowing and intentional failure to preserve documents of other material known by
Executive to be relevant to any Investigation; or (vi) breach of fiduciary duty
involving personal profit; (vii) any order or request for removal of Executive
by any regulatory authority having jurisdiction over Bank; or (viii) Executive’s
disability, as defined in any disability insurance policy of Bank with benefits
payable to Executive, or if there is no such disability insurance policy, then
as defined in Bank’s established policy applicable to executive officers
(“Disability”). Notwithstanding the foregoing, Executive shall not be deemed to
have been terminated for Cause unless and until there shall have been delivered
to Executive a copy of a resolution duly adopted by the affirmative vote of a
majority of the members of the Board at a duly constituted meeting of the Board,
finding that in the good faith opinion of the Board, Executive was guilty of
conduct justifying Termination for Cause and specifying the reasons therefor.
Executive shall have the right to appear and defend himself at any meeting of
the Board at which such a resolution is under consideration.

(b) For Cause; Nonrenewal. In the event of termination of Executive by Bank for
Cause or election by Bank or Executive not to renew or extend the Term,
Executive shall be entitled to receive only the compensation that has been
earned and accrued as of the date of termination but no other monies or benefits
except that: (A) in the case of Executive’s Disability, if no disability plan or
disability insurance policy is in place, Executive shall receive fifty percent
(50%) of his Base Salary for a period not to exceed twenty four (24) weeks
following the date of termination; and (B) subject to Section 12 hereof,
Executive shall be entitled to receive any extended benefits provided to all
employees of Bank or required by law, such as, for example, COBRA health
insurance coverage.

(c) Without Cause. In the event that: (A) Bank terminates Executive’s employment
hereunder without cause; or (B) Bank engages in conduct that constitutes Good
Reason, Executive shall be entitled (i) to resign from his employment with Bank,
(ii) to continue to receive his Base Salary, payable as before such termination,
for a period of one (1) year after the effective date of such termination,
(iii) subject to Section 13 hereof, be provided, for a period of twelve
(12) months after such termination, with life, medical, dental and disability
coverage substantially identical to the coverage maintained by the Bank for
Executive prior to Executive’s severance, and (iv) to receive all benefits and
reimbursements accrued and payable to Executive at the time of termination of
his employment hereunder, including any stock or payments to which Executive is
entitled under, and subject to the terms of, all incentive plans in which
Executive participates (including and subject to the terms of each and any
individual grant or award agreement), including stock option plans, restricted
stock plans, performance share plans, and any other stock-based or cash-based
incentive plans and the individual grant or award agreements under such plans
(collectively, Executive’s “Severance Pay”); provided, however, that if Bank
offers and Executive voluntarily accepts terms of employment that would
otherwise constitute Good reason, then Executive shall be deemed to have waived
his right to resign and receive Severance Pay. Upon termination of Executive’s
employment hereunder for any reason (other than by Bank for Cause), whether
voluntarily by Executive or by termination by Bank without Cause, by
non-renewal, or otherwise, Executive shall continue to be bound by the
provisions contained in Sections 7, 8, 9, and 10 hereof. In the event
Executive’s employment hereunder is terminated by Bank for Cause, Executive
shall not be bound by the covenant not to compete set forth in Section 8 hereof.

 

- 3 -



--------------------------------------------------------------------------------

(d) By Executive. Notwithstanding any of the foregoing provisions in this
Agreement, Executive may terminate or elect not to extend his employment
hereunder without notice at any time. In the event of a termination or election
not to extend the Term by Executive for any reason other than Good Reason,
including the death or Disability of Executive, Executive shall be entitled to
receive only the compensation that has been earned and benefits and
reimbursements that have accrued as of the date of termination and any extended
benefits required by law, but no other monies or benefits other than continuing
benefits under any retirement plan, disability insurance policy, or life
insurance policy payable by virtue of the retirement, death or disability of
Executive having occurred prior to such termination of employment. Upon
termination of Executive’s employment by Executive for whatever reason,
Executive shall continue to be bound by the provisions set forth in Sections 8,
9, 10, and 11 hereof.

6. Change in Control. Capitalized terms used in this Section 6 or in Section 7
but not otherwise defined in this Section 6 or in Section 7 shall have the
meanings ascribed to them in Section 12.

(a) Entitlement to Benefits upon Termination. Subject to Section 13 hereof, if
during the Protection Period a Qualifying Termination of Executive’s employment
occurs, Bank shall pay to Executive the Change in Control benefits described in
this Section 6. Change in Control benefits shall not be payable if Executive’s
employment is terminated (i) for Cause, (ii) by Executive voluntarily without
Good Reason or (iii) by reason of Disability. In addition, the Change in Control
benefits shall not be payable if Executive’s employment is terminated for any or
no reason prior to or following the Protection Period.

(b) Change in Control Payment and Benefits. Executive shall be entitled to
receive a cash payment equal to two (2) times Executive’s Base Salary in effect
immediately prior to the date of termination (the “Change in Control Payment”),
which shall be paid in twenty-four (24) equal monthly payments commencing on the
first business day of the first month following the date of termination. Subject
to Section 13 hereof, if a Qualifying Termination of Executive’s employment
occurs during the Protection Period, Bank shall maintain for the remaining
duration of the Protection Period Executive’s health insurance coverage under
any applicable Employee Benefit Plans, including any insurance policy held by
Bank, and pay Bank’s portion of such coverage, with the intent of the parties
being that Executive shall continue to receive such health insurance coverage
for a period of twenty-four (24) months following a Change in Control. Subject
to Section 13 hereof, Executive shall have the right to continue COBRA health
insurance coverage at the end of the Protection Period.

7. Compliance with Section 409A.

(a) Executive shall not have any right to make any election regarding the time
or form of any payment due under this Agreement.

(b) A payment of any amount or benefit hereunder that is (i) subject to Code
Section 409A, and (ii) to be made because of a termination of employment shall
not be made unless such termination is also a “separation from service” within
the meaning of Code Section 409A and the regulations promulgated thereunder and,
for purposes of any such provision of this Agreement, references to a
“termination,” “termination of employment,” “resignation” or like terms shall
mean “separation from service” within the meaning of Code Section 409A.
Notwithstanding any provision of this Agreement to the contrary, if at the time
of Executive’s “separation from service” Executive is a “specified employee”
(within the meaning of Code Section 409A), then to the extent that any amount to
which Executive is

 

- 4 -



--------------------------------------------------------------------------------

entitled in connection with his separation from service is subject to Code
Section 409A, payments of such amounts to which Executive would otherwise be
entitled during the six month period following the separation from service will
be accumulated and paid in a lump sum on the earlier of (i) the first day of the
seventh month after the date of the separation from service, or (ii) the date of
Executive’s death. This paragraph shall apply only to the extent required to
avoid Executive’s incurrence of any additional tax or interest under section
409A or any regulations or Treasury guidance promulgated thereunder.

(c) Notwithstanding any provision of this Agreement or any other arrangement to
the contrary, to the extent that any payment to Executive under the terms of
this Agreement or any other arrangement would constitute an impermissible
acceleration or deferral of payments under Code Section 409A of the or any
regulations or Treasury guidance promulgated thereunder, or under the terms of
any applicable plan, program, arrangement or policy of Company, such payments
shall be made no earlier or later than at such times allowed under Code
Section 409A or the terms of such plan, program, arrangement or policy.

(d) Any payments provided in this Agreement or any other arrangement subject to
Code Section 409A as an installment of payments or benefits, is intended to
constitute a separately identified “payment” for purposes of Treas. Reg. §
1.409A-2(b)(2)(i).

8. Confidentiality. Executive shall not, at any time or in any manner, during or
after the Term, either directly or indirectly, divulge, disclose or communicate
to any person, firm or corporation in any manner, whatsoever, any material
information concerning any matters affecting or relating to the business of
Bank, except in the course of performing his duties while employed by Bank This
includes, without limitation, the name of Bank’s clients, customers or
suppliers, the terms and conditions of any contract to which Bank is a party or
any other information concerning the business of Bank, its manner or operations
or its plans for the future without regard to whether all of the foregoing
matters will be deemed confidential, material or important. This does not
include Executive’s ability to disclose the details of this Agreement to his
spouse, attorneys, accountants, or lenders as needed for financial or tax
purposes. Executive further agrees that he shall continue to be bound by the
provisions of this Section 8 following any termination of Executive’s employment
pursuant to this Agreement.

9. Covenant Not to Compete. Employee agrees that for a period of one (1) year
following the termination of his employment with Bank for any reason (other than
by Bank for Cause), whether voluntarily by Executive or by termination by Bank
without Cause, by non renewal, or otherwise, and whether before or after a
Change in Control, Executive agrees that Executive shall not be employed by,
consult with, or directly or indirectly own, become interested in, or become
involved in any manner whatsoever in any business (including any bank or other
financial institution in organization) which is or will be similar to or
competitive with any aspect of the business of Bank which operates a bank branch
or other business location in Davidson, Sumner or Williamson Counties,
Tennessee, or in any other county in which Bank operates a bank branch,
determined as of the date of termination of Executive’s employment with Bank.
Executive agrees that should a court find the geographical scope of this
covenant unreasonably broad, such court should nevertheless enforce this
covenant to the extent that it deems reasonable. Executive specifically
acknowledges and agrees that the foregoing restriction on competition with Bank
will not prevent Executive from obtaining gainful employment following
termination of employment with Bank and is a reasonable restriction upon
Executive’s ability to compete with Bank and to secure such gainful employment.
In the event Executive’s employment hereunder is terminated by Bank for Cause,
Executive shall not be bound by the covenant not to compete in this Section 9.

 

- 5 -



--------------------------------------------------------------------------------

10. Non-Solicitation Covenant. Executive agrees that for a period of one
(1) year following the termination of his employment with Bank, he shall not
contact and solicit, directly or indirectly, any customer or account that was a
customer or account of Bank within twelve (12) months prior to the termination
of Executive’s employment with Bank. Executive further agrees that for a period
of one (1) year following the termination of his employment with Bank, he shall
not contact and solicit, directly or indirectly, any employee or person who was
an employee of Bank within twelve (12) months prior to the termination of
Executive’s employment with Bank. The parties agree that these covenants are
intended to prohibit Executive from engaging in such proscribed activities as an
owner, partner, director, officer, executive, consultant, stockholder, agent,
salesperson, or in any other capacity for any person, partnership, firm,
corporation or other entity (including any financial institution in
organization) unless he receives the express written consent of the Board.
Executive specifically acknowledges and agrees that the foregoing restriction on
competition with Bank will not prevent Executive from obtaining gainful
employment following termination of his employment with Bank and is a reasonable
restriction upon Executive’s ability to compete with Bank and to secure such
gainful employment.

11. No Enticement of Officers. Executive shall not, directly or indirectly,
entice or induce, or attempt to entice or induce any Officer of Bank to leave
such employment during the term of this Agreement or within one (1) year
thereafter.

12. Certain Definitions. Whenever used in this Agreement and not otherwise
defined herein, the following terms shall have the meanings set forth below:

 

  (a)

“Change in Control” means a transaction or circumstance in which any of the
following have occurred, provided that the board of directors of the Company
(the “Company Board”) shall have determined that any such transaction or
circumstance has resulted in a Change in Control, as defined in this paragraph,
which determination shall be made in a manner consistent with Treas. Reg. § 1.
409A-3(i)(5):

 

  (i)

the date that any person, or persons acting as a group, as described in Treas.
Reg. § 1.409A-3(i)(5) (a “Person”), other than a trustee or other fiduciary
holding securities under an employee benefit plan of the Company or a
corporation controlling the Company or owned directly or indirectly by the
shareholders of the Company in substantially the same proportions as their
ownership of stock of the Company, becomes the beneficial owner (as defined in
Rule 13d-3 under the Securities and Exchange Act of 1934, as amended), directly
or indirectly, of securities of the Company representing more than 40% of the
total voting power represented by the Company’s then outstanding voting
securities (as defined below);

 

  (ii)

the merger, acquisition or consolidation of the Company or the Bank with any
corporation pursuant to which the other corporation immediately after such
merger, acquisition or consolidation owns more than 50% of the voting securities
(defined as any securities which vote generally in the election of its
directors) of the Company or the Bank outstanding immediately prior thereto or
more than 50% of the Company’s or the Bank’s total fair market value immediately
prior thereto; or

 

  (iii)

the date that a majority of the members of the Company Board is replaced during
any 12-month period by directors whose appointment or election is not endorsed
by a majority of the members of the Company Board before the date of the
appointment or election.

 

- 6 -



--------------------------------------------------------------------------------

(b) “Code” means the Internal Revenue Code of 1986, as the same may be from time
to time amended.

(c) “Good Reason” means any of the following:

 

  (i)

Executive’s then current base salary is reduced;

 

  (ii)

Executive’s work or reporting responsibilities are materially diminished, or

 

  (iii)

Executive is relocated to a work location more than thirty (30) miles from the
Executive’s then current work location.

(d) “Protection Period” means the period commencing on the date that a Change in
Control occurs, and ending on the last day of the twelfth (12th) calendar month
following the calendar month during which such Change in Control occurred.
Anything in this Agreement to the contrary notwithstanding, if a Change in
Control occurs, and if the date of termination with respect to Executive’s
employment by Bank occurs prior to the date on which the Change in Control
occurs, unless it is reasonably demonstrated by Bank that such termination of
employment (i) was not at the request of a third party who has taken steps
reasonably calculated to effect the Change in Control and (ii) did not otherwise
arise in connection with or in anticipation of the Change in Control, then for
all purposes of this Agreement the “Protection Period” shall be deemed to have
commenced on the date immediately preceding the date of termination of
Executive.

(e) “Qualifying Termination” means:

(i) an involuntary termination of Executive’s employment by Bank (or any
successor to Bank after the Change in Control) for reasons other than Cause (and
other than on account of Executive’s Disability); or

(ii) a voluntary termination of employment by Executive for Good Reason.

13. COBRA Health Insurance Coverage. Notwithstanding any provision of this
Agreement to the contrary, nothing in this Agreement shall be interpreted to
require Bank to extend COBRA health insurance coverage benefits to Executive in
violation of applicable law. In the event that, following termination of
Executive’s employment with Bank, Executive shall be entitled to receive
extended insurance benefits pursuant to the terms of this Agreement, Executive
shall be required to elect COBRA health insurance coverage and, thereafter, Bank
shall be financially responsible for such coverage to Executive through a COBRA
subsidy; provided, however, that at such time as Bank is no longer permitted to
extend COBRA health insurance coverage benefits to Executive under applicable
law, Bank shall provide a cash payment to Executive in lieu of such subsidy
(with each cash payment being equal to the amount of the last COBRA subsidy
provided to Executive prior to Executive’s termination pursuant to the terms
hereof), and Executive shall elect and obtain his own health insurance coverage.

 

- 7 -



--------------------------------------------------------------------------------

14. Remedies. Executive acknowledges and agrees that the breach or threatened
breach of any of the provisions of Sections 8, 9, 10, or 11 of this Agreement
will cause irreparable harm to Bank which cannot be adequately compensated by
the payment of damages. Accordingly, Executive covenants and agrees that Bank,
in addition to any other rights or remedies which Bank may have, shall be
entitled to such equitable and injunctive relief as may be available from any
court of competent jurisdiction to restrain Executive from breaching or
threatening to breach any of the provisions of this Agreement, without the
requirement that Bank post bond or other surety. Such right to obtain injunctive
relief may be exercised at the option of Bank in addition to, concurrently with,
prior to, after, or in lieu of the exercise of any other rights or remedies
which Bank may have as a result of any such breach or threatened breach.

15. Entire Agreement. Bank and Executive agree that this Agreement contains the
complete agreement concerning the employment arrangement, written or oral,
between them and that this Agreement supersedes all prior negotiations,
practices and/or agreements. Neither party has made any representations that are
not contained herein on which either party has relied in entering into this
Agreement.

16. Assignment. It is agreed that Bank shall have the right to assign this
Agreement to any purchaser of the business of or substantially all of the assets
of Bank. This is a personal services contract, and may not be assigned by
Executive.

17. Modification. This Agreement shall not be modified or amended except by a
writing duly executed by both parties. No waiver of any provision of this
Agreement shall be effective unless the waiver is in writing and duly executed
by both parties.

18. Waiver of Breach. The waiver by a party of the breach of any provision of
this Agreement by the other party shall not operate or be construed as a waiver
of any subsequent breach of the same of any other provision hereof by that
party.

19. Severability. The provisions of this Agreement shall be severable, and the
invalidity of any provisions or portion thereof shall not affect the validity of
the other provisions.

20. Choice of Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Tennessee.

21. Notice. Any notice required or authorized hereunder shall be deemed
delivered when delivered to Executive or to an executive officer of Bank, or
when deposited, postage prepaid, in the United States mail certified, with
return receipt requested, addressed to the parties as follows:

 

                                                 Executive:    Christopher Tietz
                                          111 W. Tyne Drive          Nashville,
TN 37205       with a copy (which copy shall not constitute notice) to:         
Rowan Leathers, Esq.          150 3rd Ave So, Suite 1600          Nashville, TN
37201       Bank:    CapStar Bank          1201 Demonbreun Street          Suite
700          Nashville, TN 37219          Attn.: Secretary   

 

- 8 -



--------------------------------------------------------------------------------

                                                 with a copy (which copy shall
not constitute notice) to:                                           Waller
Lansden Dortch & Davis LLP          Attn. Chase Cole, Esq.          511 Union
Street, Suite 2700          Nashville, TN 37219   

22. Survival. The provisions of Sections 8, 9, 10, 11, and 14 of this Agreement
shall survive any termination of this Agreement.

23. Withholding. Bank shall be entitled to withhold from amounts payable to
Executive hereunder such amounts as may be required by applicable law.

(Signature Page Follows.)

 

- 9 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered as of the day and date first written above.

 

BANK:     EXECUTIVE: CapStar Bank           /s/ Christopher Tietz      
Christopher Tietz By:   /s/ Claire W. Tucker       Claire Tucker, Chief
Executive Officer    

 

- 10 -